MEMORANDUM OPINION
{¶ 1} On September 3, 2004, appellants, Ronald Channel and Suzanne Metros, filed a notice of appeal from an August 19, 2004 judgment of the Portage County Municipal Court, Ravenna Division. That judgment stated, in its entirety, as follows: "The court, having reviewed the findings and recommendations of the magistrate, approves and hereby orders, adjudges, and decrees that the same be entered of record and made an order of this court."
 {¶ 2} On October 6, 2004, appellee, Portage Housing II, filed a motion to dismiss this appeal on the basis that an entry of a court merely approving a magistrate's report is not a final judgment. This court concurs. The mere adoption of a magistrate's recommendation does not constitute a final appealable order. Inre Castrovince (Aug. 16, 1996), 11th Dist. No. 96-P-0175,1996 Ohio App. LEXIS 6226, at 3. Rather, the magistrate's decision and the trial court's judgment must be "separate and distinct instruments which are complete and independent of each other." Id. at 4.
 {¶ 3} Based upon the foregoing analysis, appellee's motion to dismiss this appeal is hereby granted.
 {¶ 4} Additionally, we note that, for future reference, appellant, Ronald Channel, as a lay person, is not permitted to file an appeal on behalf of Appellant, Suzanne Metros. He may represent himself, but since he is not an attorney, he may not represent anyone else in an appeal. Vizzini v. Nichols,
11th Dist. No. 2003-P-0085, 2003-Ohio-6225.
 {¶ 5} Appeal dismissed.
Ford, P.J. Rice, J., concur.